JONES, JUDGE:
This claim in the amount of $65.04 is for damage to property of the claimant, Monongahela Power Company, while the respondent, Department of Highways, was cutting right of way on March 21, 1972, at Windyville Road, State Secondary Route No. 24/3. It appears from the statements of two of the respondent’s employees that a tree was cut and permitted to fall into the claimant’s power lines, resulting in a fire. A 7200 volt primary line was broken.
Having read and considered the claimant’s petition, the respondent’s answer thereto, and statements of witnesses, the Court is of opinion that the claimant’s damages are the result of the respondent’s negligence, and that the amount claimed is fair and reasonable.
Award: $65.04.